                                          Case 4:19-cv-07306-PJH Document 78 Filed 03/23/21 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     LIBERTY MUTUAL INSURANCE
                                         COMPANY,                                       Case No. 19-cv-07306-PJH
                                   5
                                                       Plaintiff,
                                   6                                                    ORDER EXTENDING DISCOVERY
                                                 v.                                     DEADLINE, GRANTING MOTIONS TO
                                   7                                                    COMPEL DISCOVERY, AND SETTING
                                         VILA CONSTRUCTION COMPANY, et                  A FURTHER CMC
                                   8     al.,
                                                                                        Re: Dkt. Nos. 73, 74
                                   9                   Defendants.

                                  10

                                  11          On March 5, 2021, plaintiff Liberty Mutual Insurance Company (“plaintiff”) filed two
                                  12
Northern District of California




                                       discovery motions. In its first motion, plaintiff asks the court for an order deeming
 United States District Court




                                  13   admitted its requests for admissions propounded on defendants Vila Construction
                                  14   Company, Vila Leasing, Richard H. Vila (individually and as trustee of the RMV Family
                                  15   Trust), and Maria Elena Vila (individually and as trustee of the RMV Trust). Dkt. 73 at 13-
                                  16   14. Plaintiff also seeks an order compelling these defendants to respond to its requests
                                  17   for production of documents and requests for interrogatory responses. Id. at 14-15.
                                  18          In its second motion, plaintiff asks the court for an order compelling the above
                                  19   defendants as well as defendants Elaine Olson, George Vila, Joseph Vila, Robert Vila,
                                  20   and Cherolynn Vila (collectively, “defendants”) to sit for their depositions. Dkt. 74 at 13-
                                  21   15. With respect to certain defendants, plaintiff also asks the court to compel their
                                  22   production of documents as called for in their noticed depositions. Id. at 10-12, 14.
                                  23          On March 19, 2021, defendants jointly filed a two- and three-page response to
                                  24   both motions. Dkt. 76; Dkt. 77. Defendants do not contest the merits of either motion.
                                  25   Instead, they agree to produce the subject written discovery, Dkt. 77, and sit for their
                                  26   depositions at a mutually agreeable time, Dkt. 76.
                                  27          Given defendants’ non-opposition to plaintiff’s motions, the court grants plaintiff’s
                                  28   motions to compel and orders the following:
                                          Case 4:19-cv-07306-PJH Document 78 Filed 03/23/21 Page 2 of 2




                                   1      •      The court extends the discovery deadline to Thursday, April 22, 2021.
                                   2      •      By April 22, 2021, defendants must produce all documents called for in any
                                   3             request for production of documents, provide verified written responses to all
                                   4             requests for interrogatory responses, and provide verified written responses to
                                   5             all requests for admissions.
                                   6      •      By April 22, 2021, each defendant must have sat for his or her deposition. To
                                   7             the extent any notice of deposition also calls for documents, the deponent must
                                   8             produce the subject documents at least three days prior to his or her
                                   9             deposition. This latter condition applies regardless of whether deposition
                                  10             notice calls for the same documents requested in a formally propounded
                                  11             request for production of documents.
                                  12      •      In the event any defendant fails to comply with any aspect of this order, the
Northern District of California
 United States District Court




                                  13             court will impose evidentiary sanctions, enter default, or deem admitted any
                                  14             outstanding request for admission.
                                  15      •      The court sets a further case management conference for Thursday, April 29,
                                  16             2021 at 1:00 pm via Zoom to determine how to resolve the remaining claims in
                                  17             this action.
                                  18          Lastly, the court notes that trial in this action is set for June 7, 2021. The court
                                  19   further observes that the parties have consented to a bench trial, the remaining claims
                                  20   are equitable in nature, and, if trial goes forward on the scheduled date, it must occur
                                  21   virtually. The court orders the parties to consider these circumstances and meet and
                                  22   confer by Wednesday, April 28, 2021 to determine whether the June 7, 2021 virtual
                                  23   bench trial remains feasible. The parties must be prepared to advise the court about
                                  24   such feasibility at the further CMC.
                                  25          IT IS SO ORDERED.

                                  26   Dated: March 23, 2021

                                  27                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      2
